EXHIBIT 10.7


[*CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT IS
INDICATED WITHIN THIS EXHIBIT BY THE USE OF THE FOLLOWING (**)]


Flextronics Manufacturing Services Agreement
 
This Flextronics Manufacturing Services Agreement (“Agreement”) is entered into
this 18 day of September 2007 (the “Effective Date”) by and between Electroglas,
Inc. having its place of business at 5729 Fontanoso Way, San Jose, CA 95138
("Customer") and Flextronics Industrial Ltd., having its place of business at
Level 3, Alexander House, 35 Cybercity, Ebene, Mauritius ("Flextronics").


Customer desires to engage Flextronics to perform manufacturing services as
further set forth in this Agreement.  The parties agree as follows:
 
1.  DEFINITIONS
 
Flextronics and Customer agree that capitalized terms shall have the meanings
set forth in this Agreement and Exhibit 1 attached hereto and incorporated
herein by reference.
 
2.  MANUFACTURING SERVICES
 
2.1.  Work.  Customer hereby engages Flextronics to perform the work
(hereinafter "Work").  “Work” shall mean to procure Materials and to
manufacture, assemble, and test products (hereinafter "Product(s)") pursuant to
detailed written Specifications.  The “Specifications” for each Product or
revision thereof, shall include but are not limited to bill of materials,
designs, schematics, assembly drawings, process documentation, test
specifications, current revision number, and Approved Vendor List.  The
Specifications as provided by Customer and included in Flextronics’s production
document management system and maintained in accordance with the terms of this
Agreement are incorporated herein by reference as Exhibit 2.1.  The initial
Specifications shall be reflected in Flextronics’s production document
management system no later than five (5) business days following the date such
Specifications are provided by Customer, and changes to the Specifications as
mutually agreed upon in accordance with this Agreement shall be reflected in
Flextronics’s production document management system no later than five (5)
business days following the date of such mutual agreement.  This Agreement does
not include any new product introduction (NPI) or product prototype services
related to the Products.  In the event that Customer requires any such services,
the parties will enter into a separate agreement.  In case of any conflict
between the Specifications and this Agreement, this Agreement shall prevail.
 
2.2.  Engineering Changes. Customer may request that Flextronics incorporate
engineering changes into the Product by providing Flextronics with a description
of the proposed engineering change sufficient to permit Flextronics to evaluate
its feasibility and cost (“Engineering Change Request” or “ECR”).  Upon receipt
of an ECR, Flextronics will provide Customer with a response within five (5)
business days of receipt advising Customer of the likely impact of an ECR
(including, but not limited to, the impact on the delivery schedule and Product
pricing).  Flextronics will proceed with engineering changes when the parties
have agreed upon the changes to the Specifications, delivery schedule and
Product pricing (“Engineering Change Order” or “ECO”) and the Customer has
issued a purchase order for the implementation costs.  Neither party will
unreasonably withhold or delay agreement to an ECO and the parties agree to use
commercially reasonable efforts to implement as soon as possible emergency ECO’s
relating to personal or product safety or to avoid infringement.
 
2.3.  Tooling; Non-Recurring Expenses; Software. Customer shall pay for or
obtain and consign to Flextronics any Product-specific tooling, equipment or
software and other reasonably necessary non-recurring items, to be mutually
agreed upon by the parties in writing and incorporated herein by reference as
Exhibit 2.3 (collectively, “Consigned Equipment”).  All software that Customer
provides to Flextronics or any test software that Customer engages Flextronics
to develop is and shall remain the property of Customer.  Flextronics shall not
reverse engineer, disassemble or decompile any software Customer provides to
Flextronics, except to the extent expressly permitted by applicable law, and
then only after Flextronics has notified Customer in writing of its intended
activities.  Title to Consigned Equipment remains at all times with Customer,
and Flextronics shall not permit any lien or encumbrance created by or through
Flextronics to exist on the Consigned Equipment.  Customer shall be the importer
of record of the Consigned Equipment, but Flextronics shall assist Customer to
obtain all permits, licenses, approvals and registrations that are required for
the importation of the Consigned Equipment.  Flextronics shall bear
responsibility for any damage or loss of Consigned Equipment due to Flextronics’
negligence or willful misconduct while such Consigned Equipment is on the
premises of Flextronics.  Upon reasonable notice, Customer shall have the right
to access the facility at which the Consigned Equipment is located for the
purpose of inspecting, installing, testing, repairing and maintaining such
Consigned Equipment.  Upon termination or expiration of this Agreement,
Flextronics shall promptly return at Customer’s cost and expense or otherwise
make available to Customer all Consigned Equipment.
 

1

--------------------------------------------------------------------------------



2.4.  Cost Reduction Projects.  Flextronics agrees to seek ways to reduce the
cost of manufacturing Products by methods such as elimination of Materials,
redefinition of Specifications, and re-design of assembly or test
methods.  Flextronics will present to Customer any proposal for cost reduction
projects and will implement such projects only with the prior written approval
of Customer.  Upon implementation of such ways that have been initiated by
Flextronics and approved by Customer, each of Flextronics and Customer will
receive 50% of the demonstrated cost reduction for the first twelve months of
this Agreement, and Customer shall thereafter receive 100% of the demonstrated
cost reduction.  Customer will receive 100% of the demonstrated cost reduction
upon implementation of such ways initiated by Customer.  Customer and
Flextronics will discuss cost reductions in conjunction with the quarterly fee
review set forth in Section 3.4(c).
 
2.5.  Flextronics Facility.  Flextronics shall perform the Work at the
Flextronics facility located at No. 77 Yong Sheng Road, Ma Lu, Jiading, ,
Shanghai 201801, People’s Republic of China (the “Flextronics
Facility”).  Flextronics may perform the work at another location located in the
People’s Republic of China without Customer’s prior written approval; provided
that Flextronics notifies Customer in writing at least ninety (90) days prior to
performing work at another Chinese location and provided further that such
location change does not substantially affect the fees, taxes or other amounts
payable by Customer hereunder.  Flextronics shall notify Customer in the event
it performs the assembly or test work at such another Chinese
location.  Flextronics shall not, without prior written approval by Customer,
perform the work at a location other than the Flextronics Facility or such other
Chinese location as permitted by this Section 2.5.
 
2.6.  Quality Standards.  Flextronics will maintain quality management systems
for the control of material quality, processing, assembly, testing, packaging
and shipping, and Customer shall have the right, at Customer’s expense, to
inspect such quality management systems upon reasonable request.  The
Flextronics Facility shall be certified ISO 9001:2000 and ISO 14001:2004 and
such certification shall be maintained at all times during the term of this
Agreement.  Flextronics shall notify Customer promptly if the Flextronics
Facility loses or fails to renew its ISO 9001:2000 and ISO 14001:2004
certification.
 
2.7.  Resource Shortage.  Excluding cases where Flextronics is excused entirely
from performance under this Agreement or applicable law, in the event
Flextronics is in a position to require the allocation of materials, facilities,
equipment or personnel (collectively “Resources”) due to shortages, Flextronics
shall fairly allocate, in a commercially reasonable manner, Resources for the
period of time during which the cause of the shortages persists; provided
however, that any such allocation shall allocate Resources to Customer in a
manner that is at least as favorable to Customer as to other of Flextronics’s
other similarly situated customers who provide the same or lesser amount of
business at the facility where Products are manufactured for Customer.  For
purposes of determining whether another customer provides the same or lesser
amount of business, such factors as monthly volume, the economic value of
purchases, types of products and Inventory, level of variance between forecasts
and actual demand shall be taken into account.
 
2.8.  No Sales to Third Parties.  Flextronics shall not sell Products to any
third party without Customer’s prior written approval.
 
3.  FORECASTS; ORDERS; FEES; PAYMENT
 
3.1.  Forecast.  Customer shall provide Flextronics, on a monthly basis, (a) a
rolling twelve (12) month forecast indicating Customer’s monthly Product
requirements for base systems, including without limitation the 200mm standard
4090 prober and the 300mm standard EG6000 prober (each a “Base System”), and (b)
a rolling three (3) month forecast indicating Customer’s monthly Product
requirements for (i) special systems, including without limitation the 200mm
Pathfinder prober, the 200mm SMIF prober, the 200mm Mini-e prober and the 300mm
EG6000e prober (each a “Special System”), (ii) options for final system
configuration, and (iii) upgrade kits.  Such forecasts shall be non-binding,
except with respect to the purchase of Special Inventory pursuant to Section
4.1, and the first ninety (90) days of a forecast will constitute Customer’s
written purchase order for all Work to be completed within the first ninety (90)
day period.  Such purchase orders will be issued in accordance with Section 3.2
below.
 
3.2.  Purchase Orders; Precedence.  Customer may use its standard purchase order
form for any notice provided for hereunder; provided that all purchase orders
must reference this Agreement and the applicable Specifications.  The parties
agree that the terms and conditions contained in this Agreement shall prevail
over any terms and conditions of any such purchase order, acknowledgment form or
other instrument.
 
3.3.  Purchase Order Acceptance.  Purchase orders shall be deemed accepted by
Flextronics, provided however that Flextronics may reject any purchase order:
(a) that is an amended order in accordance with Section 5.2 below because the
purchase order is outside of the Flexibility Table; (b) if the fees reflected in
the purchase order are inconsistent with the parties’ agreement with respect to
the fees; (c) if the purchase order represents a significant deviation from the
forecast for the same period, unless such deviation is within the parameters of
the Flexibility Table; or (d) if a purchase order would extend Flextronics’s
liability beyond Customer’s approved credit line; provided that Flextronics does
not reduce such credit line other
 

2

--------------------------------------------------------------------------------



3.4.  than in accordance with Flextronics’ standard policies and procedures
applicable to similar customers.  Flextronics shall notify Customer of rejection
of any purchase order within five (5) business days of receipt of such purchase
order.
 
3.5.  Fees; Changes; Taxes.
 
(a)  The fees will be agreed by the parties and will be indicated on the
purchase orders issued by Customer and accepted by Flextronics. The initial fees
shall be as set forth on the Fee List attached hereto and incorporated herein as
Exhibit 3.4 (the “Fee List”).  If a Fee List is not attached or completed, then
the initial fees shall be as set forth in purchase orders issued by Customer and
accepted by Flextronics in accordance with the terms of this Agreement.
 
(b)  Customer is responsible for (i) additional fees and costs mutually agreed
upon as set forth in Section 2.2 due to changes to the Specifications; (ii)
additional fees and costs mutually agreed upon by Customer and Flextronics due
to failure of Customer or its subcontractor to cure within thirty (30) days of
written notice a failure to timely provide sufficient quantities or a reasonable
quality level of Customer Controlled Materials where applicable to sustain the
production schedule; and (iii) any pre-approved expediting charges reasonably
necessary because of a change in Customer's requirements.
 
(c)  The fees may be reviewed quarterly by the parties.  Any changes and timing
of changes shall be agreed by the parties in writing, such agreement not to be
unreasonably withheld or delayed.  By way of example only, the fees may be
increased upon the written agreement of the parties if the market price of
fuels, Materials, equipment, labor and other production costs, increase beyond
normal variations in pricing or currency exchange rates as demonstrated by
Flextronics; or if the actual volume of Products ordered by Customer is greater
than or less than the volume anticipated by the parties as of the Effective
Date.
 
(d)  All fees are exclusive of federal, state and local excise, sales, use, VAT,
and similar transfer taxes, and any duties, and Customer shall be responsible
for all such items.  This subsection (d) does not apply to taxes on
Flextronics’s net income.
 
(e)  (i) All payments to Flextronics incurred for the Products delivered and
Work conducted under this Agreement shall be made in the “Payment Currency” by
electronic funds transfer into Flextronics’s designated bank account. “Payment
Currency” means the currency specified in Section 3.5 for payment of amounts due
hereunder which shall be based on the currency in which most of the costs of the
Work will be incurred, provided however, if the currency in which most of the
costs of the Work will be incurred is not (x) the local currency of the location
of one of the parties or (y) the “functional currency” of one of the parties for
accounting purposes, then the “Payment Currency” will be the currency which
satisfies either (x) or (y) in which the greatest portion of the costs of the
Project will be incurred. 
 


(ii)                 To the extent any costs included in the calculation of the
amount due to Flextronics hereunder are paid by Flextronics in a currency other
than the Payment Currency and must be converted into the Payment Currency for
calculation of the amount due under this Agreement, the amounts payable under
this Agreement will be set on a quarterly basis for the upcoming quarter based
on exchange rate(s) calculated as follows: (1) for currencies for which
Flextronics has obtained a forward contract to hedge its exposure to currency
fluctuations, the hedge rate, and (2) for currencies for which Flextronics has
not hedged, the closing currency exchange rate(s) as reported on Reuters' page
USDFIX on the 25th day of the last month of each calendar quarter (or the
business day immediately following such date if such date is not a business
day). Costs incurred in the Payment Currency shall not be hedged.  Costs that
are incurred in currencies other than the Payment Currency will be hedged unless
insignificant in amount.  No more than ten percent (10%) of the costs incurred
in currencies other than the Payment Currency shall be unhedged.  In the event
the actual costs in a quarter are less than projected and, as a consequence,
Flextronics has over hedged any currency, the over hedged portion may be used
for the following quarter for purposes of calculating the conversion into the
Payment Currency. In the event the actual costs in a quarter are higher than
projected and, as a
consequence, Flextronics has to conclude additional foreign currency hedges,
such a
difference will be settled by one party in favor of the other party, as
applicable. Hence, any cost savings for Flextronics out of a favorable Non-USD
movement will be passed on to Customer as a credit note; likewise, any cost
increase based on an unfavorable Non-USD movement will be settled by means of a
debit note. Such credit/debit notes are payable within thirty  (30) days of
issuance.  Upon request Flextronics shall provide Customer with copies of the
bank confirmations for the hedge contracts for the currencies described in
subsection (i) above and the basis for its calculation of the exchange rate for
currencies described in this subsection.


 
3.6.  Payment.  Customer agrees to pay all invoices in U.S. Dollars within
thirty (30) days of the date of Customer’s receipt of the invoice.  Flextronics
shall keep and maintain complete and accurate books, records and accounts
relating to this Agreement.
 
 
 

3

--------------------------------------------------------------------------------



Late Payment.  Customer agrees to pay one and one-half percent (1.5%) monthly
interest on all late payments.  Furthermore, if Customer is late with payments
and Customer has not remedied such late payment within five (5) days of receipt
of written notice of such late payment, Flextronics may (a) stop all Work under
this Agreement until assurances of payment satisfactory to Flextronics are
received or payment is received; (b) demand prepayment for purchase orders; (c)
delay shipments; and (d) to the extent that Flextronics’s personnel cannot be
reassigned to other billable work during such stoppage, invoice Customer for
additional reasonable labor fees before the Work can resume.  Customer agrees to
provide all necessary financial information reasonably required by Flextronics
from time to time in order to make a proper assessment of the creditworthiness
of Customer.
 
3.7.  Letter of Credit.  Within forty-five (45) days of Flextronics’s request
made at any time during the term of this Agreement, Customer agrees to obtain
and maintain a stand-by letter of credit  or such other financial instrument
mutually agreed upon by the parties on behalf of Flextronics to support
Customer’s payment obligations set forth in this Agreement and to minimize the
financial risk to Flextronics for its performance of the Work under this
Agreement. The stand-by letter of credit or other mutually agreed upon financial
instrument shall be for a minimum period of time of six (6) months and shall be
for a total amount that is equal to the total value of the risks associated with
Inventory, Special Inventory, and the accounts receivable from Customer.  The
calculation shall be based upon the forecast provided by Customer pursuant to
Section 3.1.  The draw down procedures under the stand-by letter of credit or
other mutually agreed upon financial instrument shall be determined solely by
Flextronics.  Flextronics will, in good faith, review Customer's
creditworthiness periodically and may provide more favorable terms once it feels
it is prudent to do so.
 
4.  MATERIALS PROCUREMENT; CUSTOMER RESPONSIBILITY FOR MATERIALS
 
4.1.  Authorization to Procure Materials, Inventory and Special
Inventory.  Customer's accepted purchase orders and forecast will constitute
authorization for Flextronics to procure, without Customer’s prior approval, (a)
Inventory to manufacture the Products covered by such purchase orders based on
the Lead Time and (b) certain Special Inventory based on Customer’s purchase
orders and forecast as follows: Long Lead-Time Materials as required based on
the Lead Time when such purchase orders are placed and Minimum Order Inventory
as required by the supplier.  Flextronics will only purchase Economic Order
Inventory with the prior written approval of Customer.  Flextronics will provide
Customer with updates of Lead Times for all Materials upon Customer’s reasonable
request.
 
4.2.  Customer Controlled Materials.  Customer may direct Flextronics to
purchase Customer Controlled Materials in accordance with the Customer
Controlled Materials Terms.  Customer acknowledges that the Customer Controlled
Materials Terms will directly impact Flextronics’s ability to perform under this
Agreement and to provide Customer with the flexibility Customer is requiring
pursuant to the terms of this Agreement.  In the event that Customer Controlled
Materials Terms create an additional cost that is not covered by this Agreement,
then Flextronics will notify Customer and the parties will agree to either (a)
compensate Flextronics for such additional costs, (b) amend this Agreement to
conform to the Customer Controlled Materials Terms or (c) amend the Customer
Controlled Materials Terms to conform to this Agreement, in each case at no
additional charge to Flextronics.  Customer agrees to provide copies to
Flextronics of all Customer Controlled Materials Terms upon the execution of
this Agreement and promptly upon execution of any new agreements with suppliers
from whom Customer directs Flextronics to purchase Customer Controlled
Materials.  Customer agrees not to make any modifications or additions to the
Customer Controlled Materials Terms or enter into new Customer Controlled
Materials Terms with suppliers that will negatively impact Flextronics’s
procurement activities, without thirty days prior written notice.  Customer and
Flextronics shall negotiate in good faith a separate agreement relating to the
sale, consignment or other transfer of certain Materials in Customer’s
possession as of the Effective Date and other Customer Controlled Materials to
be provided by Customer (including without limitation terms and conditions
relating to forecasts, delivery and pricing).
 
4.3.  Preferred Supplier.  Customer shall provide to Flextronics and maintain an
Approved Vendor List.  Flextronics shall purchase from vendors on a current AVL
the Materials required to manufacture the Product.  Customer shall give
Flextronics every opportunity to be included on AVL’s for Materials that
Flextronics can supply, and if Flextronics is competitive with other suppliers
with respect to reasonable and unbiased criteria for acceptance established by
Customer, Flextronics shall be included on such AVL’s.  If Flextronics is on an
AVL and its prices and quality and other terms and conditions of sale (e.g.,
cancellation policy, Lead Times) are competitive with other vendors, Customer
will raise no objection to Flextronics sourcing Materials from itself.  For
purposes of this Section 4.3 only, the term “Flextronics” includes any
Flextronics Affiliate.    Customer shall give Flextronics every opportunity to
include Flextronics’s strategic suppliers on AVL’s for Materials that such
Flextronics suppliers can supply.  If such a Flextronics supplier is competitive
with other suppliers with respect to reasonable and unbiased criteria for
acceptance established by Customer, such Flextronics supplier shall be included
on such AVL’s.  If such Flextronics supplier is on an AVL and its prices and
quality and other terms and conditions of sale (e.g., cancellation policy, Lead
Times) are competitive with other vendors, Customer will raise no objection to
Flextronics sourcing Materials from such Flextronics supplier.
 

4

--------------------------------------------------------------------------------



4.4.  Customer Responsibility for Inventory and Special Inventory.  Customer is
responsible under the conditions provided in this Agreement for all Materials,
Inventory and Special Inventory purchased by Flextronics in accordance with
Section 4.1 with respect to the forecast and any purchase orders accepted by
Flextronics from Customer.
 
4.5.  Materials Warranties.  Without limiting the Flextronics warranties
provided pursuant to Section 6.2, Flextronics shall endeavor to obtain and pass
through to Customer the following warranties with regard to the Materials (other
than the Production Materials): (i) conformance of the Materials with the
vendor’s specifications and/or with the Specifications; (ii) that the Materials
will be free from defects in workmanship; (iii) that the Materials will comply
with Environmental Regulations; and (iv) that the Materials will not infringe
the intellectual property rights of third parties.
 
5.  SHIPMENTS, SCHEDULE CHANGE, CANCELLATION, STORAGE
 
5.1.  Shipments.  All Products delivered pursuant to the terms of this Agreement
shall be suitably packed for shipment in accordance with the Specifications and
marked for shipment to Customer's destination specified in the applicable
purchase order.  Shipments will be made EXW (Ex works, Incoterms 2000)
Flextronics Facility, at which time risk of loss and title will pass to
Customer.  All freight, insurance and other shipping expenses, as well as any
special packing expenses not included in the original quotation for the
Products, will be paid by Customer.  In the event Customer designates a freight
carrier to be utilized by Flextronics, Customer agrees to designate only freight
carriers that are currently in compliance with all applicable laws relating to
anti-terrorism security measures and to adhere to the C-TPAT (Customs-Trade
Partnership Against Terrorism) security recommendations and guidelines as
outlined by the United States Bureau of Customs and Border Protection and to
prohibit the freight carriage to be sub-contracted to any carrier that is not in
compliance with the C-TPAT guidelines.  Flextronics shall promptly notify
Customer if Flextronics becomes aware of any delay in shipment of Products under
this Agreement. In the event of late delivery of more than (**) business days
after the schedule delivery date solely caused by Flextronics, Flextronics shall
expedite the shipment of such order upon Customer’s request and at Flextronic’;s
solee expense.  (**).  The remedies set forth in this Section 5.1 are Customer’s
sole and exclusive remedies with respect to a late delivery; (**).
 
5.2.  Quantity Increases, Quantity Decreases and Shipment Schedule Changes.
 
(a)  For any accepted purchase order, Customer may (i) increase the quantity of
Products or (ii) reschedule the quantity of Products and their shipment date as
provided in the flexibility tables attached as Exhibit 5.2(a) (each a
“Flexibility Table”).
 
Any decrease in quantity is considered a cancellation, unless the decreased
quantity is rescheduled for delivery at a later date in accordance with the
Flexibility Table.  Quantity cancellations are governed by the terms of Section
5.3 below.  Any purchase order quantities increased or rescheduled pursuant to
this Section 5.2 (a) may not be subsequently increased or rescheduled.
 
(b)  All reschedules to push out delivery dates outside of the Flexibility Table
require Flextronics’s prior written approval, which, in its sole discretion, may
or may not be granted.  If Customer does not request prior approval from
Flextronics for such reschedules, or if Customer and Flextronics do not agree in
writing to specific terms with respect to any approved reschedule, then Customer
will pay Flextronics the Monthly Charges for any such reschedule, calculated as
of the first day in excess of the Flexibility Table for such reschedule for any
Inventory and/or Special Inventory (whether in raw form or work in process) that
was procured by Flextronics to support the original delivery schedule that is
not used to manufacture Product pursuant to an accepted purchase order within
thirty (30) days of the first day in excess of the Flexibility Table for such
reschedule.  In addition, if Flextronics notifies Customer that such Inventory
and/or Special Inventory has remained in Flextronics’s possession for more than
ninety (90) days since the first day in excess of the Flexibility Table for such
reschedule, then Customer agrees to immediately purchase any affected Inventory
and/or Special Inventory upon receipt of the notice by paying the Affected
Inventory Costs.  In addition, any fully configured and tested Products that
have already been manufactured to support the original delivery schedule will be
treated as cancelled as provided in Sections 5.3 and 5.4 below.
 
(c)  Flextronics will use reasonable commercial efforts to meet any quantity
increases, which are subject to Materials and capacity availability.  All
reschedules or quantity increases outside of the Flexibility Table require
Flextronics’s approval, which, in its sole discretion, may or may not be
granted.  If Flextronics agrees to accept a reschedule to pull in a delivery
date or an increase in quantities in excess of the Flexibility Table and if
there are extra costs to meet such reschedule or increase, Flextronics will
inform Customer for its acceptance and approval in advance.
 
(d)  Any delays in the normal production or interruption in the workflow process
caused by Customer's changes to the Specifications as mutually agreed upon in
accordance with Section 2.2 or failure of Customer or its subcontractor after
written notice specifying such failure to provide sufficient quantities or a
reasonable quality level of Customer Controlled Materials where applicable to
sustain the production schedule, will be considered a reschedule of any affected
purchase orders for
 

5

--------------------------------------------------------------------------------



(e)  purposes of this Section 5.2 for the period of such delay.  In addition,
Customer shall be responsible for costs related to adjusting foreign currency
hedging contracts due to changes in cash flows resulting from such delays
 
(f)  For purposes of calculating the amount of Inventory and Special Inventory
subject to subsection (b), the “Lead Time” shall be calculated as the Lead Time
at the time of procurement of the Inventory and Special Inventory.
 
5.3.  Cancellation of Orders and Customer Responsibility for Inventory.
 
(a)  Customer may not cancel all or any portion of Product quantity of an
accepted purchase order without Flextronics’s prior written approval, which, in
its sole discretion, may or may not be granted.  If Customer does not request
prior approval for cancellation, or if Customer and Flextronics do not agree in
writing to specific terms with respect to any approved cancellation, then
Customer will pay Flextronics Monthly Charges for any such cancellation,
calculated as of the first day after such cancellation for any Inventory or
Special Inventory (whether in raw form or work in process) procured by
Flextronics to support the original delivery schedule.  In addition, if
Flextronics notifies Customer that such Inventory and/or Special Inventory has
remained in Flextronics’s possession for more than thirty (30) days since such
cancellation, then Customer agrees to immediately purchase from Flextronics such
Inventory and/or Special Inventory by paying the Affected Inventory Costs.  If
any fully configured and tested Products have already been manufactured to
support the original delivery schedule, then Customer agrees to immediately
purchase from Flextronics such Products by paying the Affected Inventory
Costs.   In addition, Flextronics shall calculate the cost or gain of unwinding
any currency hedging contracts entered into by Flextronics to support the
cancelled purchase order(s).  Should the unwinding result in a loss to
Flextronics, Customer agrees to cover such loss amount for Flextronics
immediately upon receipt of an invoice for such amount.  Should the unwinding
result in a gain to Flextronics, a credit note will be immediately issued to
Customer.
 
(b)  If the forecast for any period is less than the previous forecast supplied
over the same period, that amount will be considered canceled and Customer will
be responsible for any Special Inventory purchased or ordered by Flextronics in
accordance with Section 4.1 to support such amount.
 
(c)  Products that have been ordered by Customer and that have not been picked
up in accordance with the agreed upon shipment dates shall be considered
cancelled and Customer will be responsible for such Products in the same manner
as set forth above in Section 5.3(a).
 
(d)  For purposes of calculating the amount of Inventory and Special Inventory
subject to subsection (a), the “Lead Time” shall be calculated as the Lead Time
at the time of (i) procurement of the Inventory and Special Inventory; (ii)
cancellation of the purchase order or (iii) termination of this Agreement,
whichever is longer.
 
5.4.  Mitigation of Inventory and Special Inventory.  Prior to invoicing
Customer for the amounts due pursuant to Sections 5.2 or 5.3, Flextronics will
use reasonable commercial efforts for a period of thirty (30) days, to return
unused Inventory and Special Inventory and to cancel pending orders for such
inventory, and to otherwise mitigate the amounts payable by Customer.  Customer
shall pay amounts due under this Section 5 within thirty (30) days of receipt of
an invoice.  Flextronics will ship the Inventory and Special Inventory paid for
by Customer under this Section 5.4 to a location designated by Customer (subject
to export or other government restrictions) promptly upon said payment by
Customer.  Customer agrees to pay all reasonable freight, insurance, other
shipping expenses (including without limitation any special packing expenses),
taxes and duties in connection with such shipment.  In the event Customer does
not pay within thirty (30) days, Flextronics will be entitled, subject to
Customer’s prior written consent, not to be unreasonably withheld or delayed, to
dispose of such Inventory and Special Inventory in a commercially reasonable
manner and credit to Customer any monies received from third
parties.  Flextronics shall then submit an invoice for the balance amount due
and Customer agrees to pay said amount within thirty (30) days of its receipt of
the invoice.
 
5.5.  No Waiver.  Flextronics shall invoice Customer for any of the charges set
forth herein within six (6) months of the date of shipment of Products or
accrual of charges hereunder, as applicable.
 
6.  PRODUCT ACCEPTANCE AND EXPRESS LIMITED WARRANTY
 
6.1.  Product Acceptance.  The Products delivered by Flextronics will be
inspected and tested as required by Customer within ten (10) days of receipt at
the “ship to” location on the applicable purchase order.  If Products do not
comply with the express limited warranty set forth in Section 6.2 below,
Customer has the right to reject such Products during said period.  If
Flextronics delivers Products in excess of the quantity ordered by Customer,
Customer has the right to reject such excess Products during said period.  If
Flextronics delivers a Product that was not ordered by Customer, Customer has
the right to reject such incorrect Product during said period.  Products not
rejected during said period will be deemed accepted.  Customer may return
defective Products, freight collect, after obtaining a return material
authorization number from Flextronics to be displayed on the shipping container
and completing a failure report.  Rejected Products will be promptly repaired or
replaced, at Flextronics’s option, and returned freight pre-paid. Customer shall
bear all reasonable costs and expenses associated with Products that have been
returned to Flextronics for which there is no defect found.
 

6

--------------------------------------------------------------------------------



6.2.  Express Limited Warranty.  This Section 6.2 sets forth Flextronics’s sole
and exclusive warranty and Customer’s sole and exclusive remedies with respect
to a breach by Flextronics of such warranty.
 
(a)  Flextronics warrants that the Products will have been manufactured in
accordance with the applicable Specifications and will be free from defects in
workmanship for a period of (**) from the date of shipment.  In addition,
Flextronics warrants that the Production Materials are in compliance with
Environmental Regulations. 
 
(b)  Notwithstanding anything else in this Agreement, this express limited
warranty does not apply to, and Flextronics makes no representations or
warranties whatsoever with respect to: (i) Materials and/or Customer Controlled
Materials; (ii) defects resulting from the Specifications or the design of the
Products; (iii) Product that has been abused, damaged, altered or misused by any
person or entity after title passes to Customer; (iv) first articles,
prototypes, pre-production units, test units or other similar Products; (v)
defects resulting from tooling, designs or instructions produced or supplied by
Customer, or (vi) the compliance of Materials (other than Production Materials)
or Products with any Environmental Regulations.  Customer shall be liable for
reasonable costs or expenses incurred by Flextronics for shipping, testing,
repair or replacement of Products returned to Flextronics to the extent due to
the foregoing exclusions to Flextronics’s express limited warranty.
 
(c)  Upon any failure of a Product to comply with this express limited warranty,
Flextronics’s sole obligation, and Customer's sole remedy, is for Flextronics,
at its option, to promptly repair or replace such unit and return it to Customer
freight prepaid.  Customer shall return Products (or components thereof) covered
by this warranty freight collect after completing a failure report and obtaining
a return material authorization number from Flextronics (not to be unreasonably
withheld or delayed) to be displayed on the shipping container.  Customer shall
bear all reasonable costs and expenses associated with Products that have been
returned to Flextronics for which there is no defect found.  In addition,
Flextronics will use commercially reasonable efforts to complete an initial
failure analysis on all Products returned pursuant to Section 6.2, within
fifteen (15) days of receipt of such Products.
 
(d)  Customer will provide its own warranties directly to any of its end users
or other third parties.  Customer will not pass through to end users or other
third parties the warranties made by Flextronics under this
Agreement.  Furthermore, Customer will not make any representations to end users
or other third parties on behalf of Flextronics, and Customer will expressly
indicate that the end users and third parties must look solely to Customer in
connection with any problems, warranty claim or other matters concerning the
Product.  For purposes of clarity, nothing in this subsection (d) limits
Customer’s ability to return Products (or components thereof) to Flextronics
which are covered by Flextronics’ warranty under this Agreement that end users
have returned to Customer under Customer’s warranty to the end user.
 
6.3.  Additional Warranties.  Flextronics warrants that the Products delivered
to Customer shall be free and clear of all liens and similar encumbrances.
 
6.4.  No Representations or Other Warranties.  EXCEPT AS EXPRESSLY SET FORTH
HEREIN, FLEXTRONICS MAKES NO REPRESENTATIONS AND NO OTHER WARRANTIES OR
CONDITIONS ON THE PERFORMANCE OF THE WORK, OR THE PRODUCTS, EXPRESS, IMPLIED,
STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT OR COMMUNICATION WITH
CUSTOMER, AND FLEXTRONICS SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTY OR
CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.  EXCEPT AS EXPRESSLY SET FORTH HEREIN, CUSTOMER MAKES NO
REPRESENTATIONS AND NO OTHER WARRANTIES OR CONDITIONS RELATED TO THIS AGREEMENT,
EXPRESS, IMPLIED, STATUTORY, OR IN ANY OTHER PROVISION OF THIS AGREEMENT OR
COMMUNICATION WITH FLEXTRONICS, AND CUSTOMER SPECIFICALLY DISCLAIMS ANY IMPLIED
WARRANTY OR CONDITION OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT.
 
7.  INTELLECTUAL PROPERTY LICENSES
 
7.1.  Licenses.  Customer hereby grants Flextronics a non-exclusive,
non-transferable, non-sublicensable (except to Flextronics’s Affiliates, to the
extent necessary for Flextronics to perform its obligations under this Agreement
during the term of this Agreement), limited license during the term of this
Agreement to use Customer's patents, trade secrets and other intellectual
property solely to manufacture, assemble and test Products as necessary to
perform Flextronics’s obligations under this Agreement during the term of this
Agreement.
 
7.2.  No Other Licenses.  Except as otherwise specifically provided in this
Agreement, each party acknowledges and agrees that no licenses or rights under
any of the intellectual property rights of the other party are given or intended
to be given to such other party.
 
7.3.  Ownership of Specifications and Designs.  Customer will be the sole and
exclusive owner of all right, title and interest (including, without limitation,
all intellectual property rights) in and to the Specifications, the design of
the Products, the Consigned Equipment and any processes or technology provided
by Customer to Flextronics.  The Parties agree
 

7

--------------------------------------------------------------------------------



7.4.  that any material development by Flextronics of:  (a) Specifications or
improvements thereto, (b) the design of the Products or improvements thereto, or
(c) improvements to any Consigned Equipment, processes or technology provided by
Customer to Flextronics (collectively, “Flextronics Improvements”), shall be
beyond the scope of this Agreement, and any such material development shall be
performed by Flextronics pursuant to a separate written agreement between the
Parties.  Such written agreement shall include an agreement by Flextronics that,
upon Flextronics’s receipt of Customer’s payment of mutually agreed upon fees
for the applicable design services, all Flextronics Improvements made or
conceived by Flextronics during the course of performing the design services
will be assigned to Customer, subject to Flextronics’s ownership in its know
how, design tools, methodologies, software, algorithms, or other means that may
be used to design, manufacture, assemble or test products.  Except with respect
to such Flextronics Improvements, Customer will be the sole and exclusive owner
of (and Flextronics hereby assigns and agrees to assign to Customer) all right,
title and interest (including, without limitation, all intellectual property
rights) in and to any improvements developed during the term of this Agreement
to the Specifications, the design of the Products, the Consigned Equipment and
any processes or technology provided by Customer to Flextronics.
 
8.  TERM AND TERMINATION
 
8.1.  Term.  The term of this Agreement shall commence on the date hereof above
and shall continue for five (5) years thereafter until terminated as provided in
Section 8.2 (Termination) or 10.12 (Force Majeure). After the expiration of the
initial term hereunder (unless this Agreement has been terminated), this
Agreement shall be automatically renewed for separate but successive one-year
terms unless either party provides written notice to the other party that it
does not intend to renew this Agreement one (1) year or more prior to the end of
any term.
 
8.2.  Termination.  This Agreement may be terminated by either party (a) for
convenience upon (**) prior written notice to the other party, but in no event
shall any such termination notice be provided before(**) of this Agreement, (b)
if the other party defaults in any material payment to the terminating party and
such default continues without a cure for a period of fifteen (15) days after
the delivery of written notice thereof by the terminating party to the other
party, (c) if the other party defaults in the performance of any other material
term or condition of this Agreement and such default continues unremedied for a
period of thirty (30) days after the delivery of written notice thereof by the
terminating party to the other party, or (d) pursuant to Section 10.12 (Force
Majeure).
 
8.3.  Effect of Expiration or Termination.  Expiration or termination of this
Agreement under any of the foregoing provisions: (a) shall not affect the
amounts due under this Agreement by either party that exist as of the date of
expiration or termination, and (b) as of such date the provisions of Sections
5.2, 5.3, and 5.4 shall apply with respect to payment and shipment to Customer
of finished Products, Inventory, and Special Inventory in existence as of such
date, and (c) shall not affect Flextronics’s express limited warranty in Section
6.2 above.  Sections 1, 3.5, 3.6, 4, 5.2, 5.3, 5.4, 6.2, 6.3, 6.4, 7, 8, 9, and
10 shall be the only terms that shall survive any termination or expiration of
this Agreement.
 
9.  INDEMNIFICATION; LIABILITY LIMITATION
 
9.1.  Indemnification by Flextronics.  Flextronics agrees to defend, indemnify
and hold harmless, Customer and its Affiliates, and all directors, officers,
employees, and agents (each, a “Customer Indemnitee”) from and against all
claims, actions, losses, expenses, damages or other liabilities, including
reasonable attorneys’ fees (collectively, “Damages”) incurred by or assessed
against any of the foregoing, but solely to the extent the same arise out of
third-party claims relating to:
 
(a)  any actual or threatened injury or damage to any person or property caused,
or alleged to be caused, by a Product sold by Flextronics to Customer hereunder,
but solely to the extent such injury or damage has been caused by the breach by
Flextronics of its express limited warranties related to Flextronics’s
workmanship and manufacture in accordance with the Specifications only as
further set forth in Section 6.2;
 
(b)  any infringement of the intellectual property rights of any third party but
solely to the extent that such infringement is caused by a process that
Flextronics uses to manufacture, assemble and/or test the
Products.  Notwithstanding the foregoing, Flextronics shall not have any
obligation to indemnify Customer to the extent such infringement arises from
Flextronics’s compliance with the Specifications or specific Customer
instructions for the manufacture, assembly or test of the Product, provided that
such claim would not have arisen but for such compliance.
 
(c)  noncompliance with any Environmental Regulations but solely to the extent
that such non-compliance is caused by a process or Production Materials that
Flextronics uses to manufacture, assemble and/or test the
Products.  Notwithstanding the foregoing, Flextronics shall not have any
obligation to indemnify Customer to the extent such noncompliance arises from
Flextronics’s compliance with the Specifications or specific Customer
instructions for the manufacture, assembly or test of the Product, provided that
such claim would not have arisen but for such compliance.
 
9.2.  Indemnification by Customer. Customer agrees to defend, indemnify and hold
harmless, Flextronics and Flextronics Affiliates, and all directors, officers,
employees and agents (each, a “Flextronics Indemnitee”) from and against
 

8

--------------------------------------------------------------------------------



9.3.  all Damages incurred by or assessed against any of the foregoing to the
extent the same arise out of third-party claims relating to:
 
(a)  any failure of any Product (and any Materials contained therein) sold by
Flextronics hereunder to comply with any safety standards and/or Environmental
Regulations, except to the extent such failure is the responsibility of
Flextronics pursuant to Section 9.1(c) above;
 
(b)  any actual or threatened injury or damage to any person or property caused,
or alleged to be caused, by a Product sold by Flextronics to Customer hereunder,
but solely to the extent such injury or damage has not been caused by
Flextronics’s breach of its express limited warranties related to Flextronics’s
workmanship and manufacture in accordance with the Specifications only as
further set forth in Section 6.2 hereof; or
 
(c)  any infringement of the intellectual property rights of any third party by
any Product except to the extent such infringement is the responsibility of
Flextronics pursuant to Section 9.1(b) above.
 
9.4.  Procedures for Indemnification.  With respect to any third-party claims,
either party shall give the other party prompt notice of any third-party claim
and cooperate with the indemnifying party at its expense.  The indemnifying
party shall have the right to assume the defense (at its own expense) of any
such claim through counsel of its own choosing by so notifying the party seeking
indemnification within thirty (30) calendar days of the first receipt of such
notice.  The party seeking indemnification shall have the right to participate
in the defense thereof and to employ counsel, at its own expense, separate from
the counsel employed by the indemnifying party.  The indemnifying party shall
not, without the prior written consent of the indemnified party, agree to the
settlement, compromise or discharge of such third-party claim.
 
9.5.  Sale of Products Enjoined. Should the use of any Products be enjoined for
a cause stated in Section 9.1(b) or 9.2(c) above, or in the event the
indemnifying party desires to minimize its liabilities under this Section 9, in
addition to its indemnification obligations set forth in this Section 9, the
indemnifying party’s responsibility is to either substitute a fully equivalent
Product or process (as applicable) not subject to such injunction, modify such
Product or process (as applicable) so that it no longer is subject to such
injunction, or obtain the right to continue using the enjoined process or
Product (as applicable).  In the event that the use of any Products be enjoined
for a cause stated in Section 9.1(b) or 9.2(c) above and any of the foregoing
remedies cannot be effected on commercially reasonable terms, then, all accepted
purchase orders and the current forecast for such Products will be considered
cancelled and Customer shall purchase all Products, Inventory and Special
Inventory as provided in Sections 5.3 and 5.4 hereof. Any changes to any
Products or process must be made in accordance with Section 2.2 above; provided
that any changes due to a cause stated in Section 9.1(b) shall be at
Flextronics’ expense.  Notwithstanding the foregoing, in the event that a third
party makes an infringement claim, but does not obtain an injunction, the
indemnifying party shall not be required to substitute a fully equivalent
Product or process (as applicable) or modify the Product or process (as
applicable) if the indemnifying party obtains an opinion from competent patent
counsel reasonably acceptable to the other party that such Product or process is
not infringing or that the patents alleged to have been infringed are
invalid.  This Section 9.4 shall not be construed to limit either party’s
obligations pursuant to Sections 9.1 and 9.2.
 
9.6.  No Other Liability. EXCEPT WITH REGARD TO A BREACH OF SECTIONS 9.1 AND 9.2
ABOVE OR A BREACH OF SECTION 10.1 BELOW, IN NO EVENT SHALL EITHER PARTY BE
LIABLE TO THE OTHER FOR ANY “COVER” DAMAGES (INCLUDING INTERNAL COVER DAMAGES
WHICH THE PARTIES AGREE MAY NOT BE CONSIDERED “DIRECT” DAMAGES), OR ANY
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES OF ANY KIND OR NATURE
ARISING OUT OF THIS AGREEMENT OR THE SALE OF PRODUCTS, WHETHER SUCH LIABILITY IS
ASSERTED ON THE BASIS OF CONTRACT, TORT (INCLUDING THE POSSIBILITY OF NEGLIGENCE
OR STRICT LIABILITY), OR OTHERWISE, EVEN IF THE PARTY HAS BEEN WARNED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE, AND EVEN IF ANY OF THE LIMITED REMEDIES
IN THIS AGREEMENT FAIL OF THEIR ESSENTIAL PURPOSE.
 
THE FOREGOING SECTION 9 STATES THE ENTIRE LIABILITY OF THE PARTIES TO EACH OTHER
CONCERNING INFRINGEMENT OF PATENT, COPYRIGHT, TRADE SECRET OR OTHER INTELLECTUAL
PROPERTY RIGHTS.
 
10.  MISCELLANEOUS
 
10.1.  Confidentiality.  Each party shall refrain from using any and all
Confidential Information of the disclosing party for any purposes or activities
other than those specifically authorized in this Agreement.  Except as otherwise
specifically permitted herein or pursuant to written permission of the party to
this Agreement owning the Confidential Information, no party shall disclose or
facilitate disclosure of Confidential Information of the disclosing party to
anyone without the prior written consent of the disclosing party, except to its
employees and Flextronics Affiliates who need to know such information for
carrying out the activities contemplated by this Agreement and who have agreed
in writing to confidentiality terms that are no less restrictive than the
requirements of this Section.  Notwithstanding the foregoing, the receiving
party may disclose
 

9

--------------------------------------------------------------------------------



10.2.  Confidential Information of the disclosing party pursuant to a subpoena
or other court process only (i) after having given the disclosing party prompt
notice of the receiving party’s receipt of such subpoena or other process and
(ii) after the receiving party has given the disclosing party a reasonable
opportunity to oppose such subpoena or other process or to obtain a protective
order.  Confidential Information of the disclosing party in the custody or
control of the receiving party shall be promptly returned or destroyed, at the
disclosing party’s option, upon the earlier of (i) the disclosing party's
written request or (ii) termination of this Agreement.  The Specifications and
any other information, including a formula, pattern, compilation, program,
device, method, technique, or process, that derives independent economic value,
actual or potential, from not being generally known to the public or other
persons who can obtain economic value from its disclosure or use that is
disclosed by Customer pursuant to this Agreement shall be maintained
confidential for the term of this Agreement and thereafter in perpetuity.  All
other Confidential Information disclosed pursuant to this Agreement shall be
maintained confidential for the term of this Agreement and for a period of three
(3) years after its expiration or termination.  The terms of this Agreement
shall be confidential in perpetuity, provided that either party may disclose the
terms of this Agreement (A) as required by applicable securities laws,
including, without limitation, requirements to file a copy of this Agreement
(redacted to the extent reasonably permitted by applicable law) or to disclose
information regarding the provisions hereof or performance hereunder to
applicable regulatory authorities; (B) in confidence, to legal counsel; (C) in
confidence, to accountants, banks, and financing sources and their advisors; (D)
in confidence, to a potential acquirer; and (E) in connection with the
enforcement of this Agreement or any rights hereunder.
 
10.3.  Use of Name is Prohibited.  Customer may not use Flextronics’s name or
identity or any other Confidential Information in any advertising, promotion or
other public announcement without the prior express written consent of
Flextronics.  Flextronics may not use Customer’s name or identity or any other
Confidential Information in any advertising, promotion or other public
announcement without the prior express written consent of Customer.


10.4.  Specifications Safeguards.  Flextronics acknowledges and agrees that the
Specifications are not publicly available and are of significant value to
Customer as trade secrets.  Notwithstanding anything to the contrary herein and
in addition to the obligations set forth in Section 10.1, Flextronics shall
comply with the following restrictions and obligations with regard to the
access, use and security of the Specifications:
 
(a)  Flextronics shall designate a management-level Flextronics employee (the
“Responsible Manager”) who shall have responsibility for preserving the security
of the Specifications at all times.
 
(b)  The Responsible Manager shall authorize Flextronics employees to access the
Specifications (whether physically or through computer system access) solely on
a “need to know” basis (referred to herein collectively, including the
Responsible Manager, as “Authorized Personnel”).  Flextronics shall not allow
anyone other than Authorized Personnel to have access to the Specifications at
any time.  No Authorized Personnel shall have access to the Specifications
unless and until he or she has been apprised of and acknowledges the
confidential and proprietary nature of the Specifications and has been trained
with respect to the procedures designed to preserve its confidentiality, and is
subject to a binding and enforceable obligation neither to use the
Specifications (other than for purposes expressly permitted by this Agreement)
nor to disclose the Specifications to any person other than a person similarly
authorized to access such materials.
 
(c)  To the extent the Specifications are stored electronically in an
information processing system, such system shall meet the following
requirements:  (i) such system will have password-controlled access; (ii) each
user will have a unique user id and associated password; (iii) only Authorized
Personnel shall be issued password access; (iv) each such password will be
randomly selected and nonobvious; and (v) displaying and printing of passwords
will be either inhibited or masked.
 
(d)  The Responsible Manager shall maintain a record of all persons who have
access to the Specifications and the computer system shall maintain a record of
each time a user accessed the Specifications and the id of such
user.  Flextronics shall record and investigate all unauthorized attempts to
gain access to the Specifications and shall promptly notify Customer of any
loss, theft, or unauthorized use or disclosure of the
Specifications.  Flextronics shall make such records available to Customer at
Customer’s request.
 
(e)  Flextronics shall conduct periodic reviews to ensure compliance with the
foregoing security requirements.  Customer shall have the right to conduct a
review to ensure compliance with the foregoing security restrictions, including
an interview of the Responsible Manager and inspection of the records maintained
by Flextronics pursuant to subsection (d) above, on three (3) business days’
written notice.
 
10.5.  (**).
 
10.6.  Injunctive Relief.  Flextronics agrees that, due to the unique nature of
the Customer’s Confidential Information, the unauthorized disclosure or use of
such Confidential Information of Discloser will cause irreparable harm and
significant injury to Customer, the extent of which is difficult to ascertain
and for which there will be no adequate remedy at law.  Accordingly, Flextronics
agrees that Customer, in addition to any other available remedies, shall have
the right to seek an
 

10

--------------------------------------------------------------------------------



10.7.  immediate injunction and other equitable relief enjoining any breach or
threatened breach of Sections 10.1, 10.3 or 10.4 of this Agreement.  Flextronics
shall notify Customer in writing immediately upon becoming aware of any such
breach or threatened breach.
 
10.8.  Compliance with Laws.  Each party shall comply with all federal, state,
local and foreign laws, rules and regulations applicable to such party’s
performance under this Agreement.  Without limiting the foregoing, Flextronics
shall obtain and maintain during the term of this Agreement all local permits,
licenses, approvals and registrations in the country of the Flextronics Facility
that are required for its performance under this Agreement.  To the extent that
Customer has to obtain any local permits, licenses, approvals and registrations
in the country of the Flextronics Facility, Flextronics shall fully cooperate
with Customer in order to assist Customer to file any documentation with or
obtain any such permits, licenses, approvals and registrations from the
appropriate governmental authorities.
 
10.9.  Entire Agreement; Severability.  This Agreement constitutes the entire
agreement between the Parties with respect to the transactions contemplated
hereby and supersedes all prior agreements and understandings between the
parties relating to such transactions.    If the scope of any of the provisions
of this Agreement is too broad in any respect whatsoever to permit enforcement
to its full extent, then such provisions shall be enforced to the maximum extent
permitted by law, and the parties hereto consent and agree that such scope may
be judicially modified accordingly and that the whole of such provisions of this
Agreement shall not thereby fail, but that the scope of such provisions shall be
curtailed only to the extent necessary to conform to law.
 
10.10.  Amendments; Waiver.  This Agreement may be amended only by written
consent of both parties. The failure by either party to enforce any provision of
this Agreement will not constitute a waiver of future enforcement of that or any
other provision.  Neither party will be deemed to have waived any rights or
remedies hereunder unless such waiver is in writing and signed by a duly
authorized representative of the party against which such waiver is asserted.
 
10.11.  Independent Contractor.  Neither party shall, for any purpose, be deemed
to be an agent of the other party and the relationship between the parties shall
only be that of independent contractors.  Neither party shall have any right or
authority to assume or create any obligations or to make any representations or
warranties on behalf of any other party, whether express or implied, or to bind
the other party in any respect whatsoever.
 
10.12.  Expenses.  Each party shall pay their own expenses in connection with
the negotiation of this Agreement.    All fees and expenses incurred in
connection with the resolution of Disputes shall be allocated as further
provided in Section 10.15 below.
 
10.13.  Insurance.  Flextronics and Customer agree to maintain appropriate
insurance to cover their respective risks under this Agreement with coverage
amounts commensurate with levels in their respective markets.  Customer
specifically agrees to maintain insurance coverage for any finished Products or
Materials the title and risk of loss of which passes to Customer pursuant to
this Agreement and which is stored on the premises of Flextronics.
 
10.14.  Force Majeure.  In the event that either party is prevented from
performing or is unable to perform any of its obligations under this Agreement
(other than a payment obligation) due to any act of God, acts or decrees of
governmental or military bodies, fire, casualty, flood, earthquake, war, strike,
lockout, epidemic, destruction of production facilities, riot, insurrection,
Materials unavailability beyond the reasonable control of the party invoking
this section, or any other cause beyond the reasonable control of the party
invoking this section and not due to such party’s gross negligence or willful
misconduct (collectively, a “Force Majeure”), and if such party shall have used
its commercially reasonable efforts to mitigate its effects, such party shall
give prompt written notice to the other party, its performance shall be excused,
and the time for the performance shall be extended for the period of delay or
inability to perform due to such occurrences.  Regardless of the excuse of Force
Majeure, if such party is not able to perform within ninety (90) days after such
event, the other party may terminate the Agreement.
 
10.15.  Successors, Assignment.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors, permitted
assigns and legal representatives.  Neither party shall have the right to assign
or otherwise transfer its rights or obligations under this Agreement except with
the prior written consent of the other party, not to be unreasonably withheld;
provided, however, either party may assign or otherwise transfer its rights and
obligations under this Agreement without the prior written consent of the other
party solely in connection with a merger, consolidation, corporate
reorganization, sale of all or substantially all of such party’s assets of the
business to which this Agreement relates, sale of all or substantially all of
such party’s stock, or similar event.  Notwithstanding the foregoing,
Flextronics may assign some or all of its rights and obligations under this
Agreement to a Flextronics Affiliate.
 
10.16.  Notices.  All notices required or permitted under this Agreement will be
in writing and will be deemed received (a) when delivered personally; (b) when
sent by confirmed facsimile; (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or (d)
one (1) day after deposit with a commercial
 

11

--------------------------------------------------------------------------------



10.17.  overnight carrier.  All communications will be sent to the addresses set
forth above or to such other address as may be designated by a party by giving
written notice to the other party pursuant to this section.
 
10.18.  Disputes Resolution; Waiver of Jury Trial.
 
(a)  Except as otherwise provided in this Agreement or for actions for
injunctive or other equitable relief (which may be brought in any court of
competent jurisdiction), the following binding dispute resolution procedures
shall be the exclusive means used by the parties to resolve all disputes,
differences, controversies and claims arising out of or relating to the
Agreement or any other aspect of the relationship between Flextronics and
Customer or their respective Affiliates (collectively, “Disputes”).  Either
party may, by written notice to the other party, refer any Disputes for
resolution in the manner set forth below.
 
(b)  Any and all Disputes shall be referred to arbitration under the
Comprehensive Arbitration Rules and Procedures of JAMS, who shall act as the
arbitration administrator (the “Arbitration Administrator”).
 
(c)  The parties shall agree on a single arbitrator (the “Arbitrator”).  The
Arbitrator shall be a retired judge selected by the parties from a roster of
arbitrators provided by the Arbitration Administrator. If the parties cannot
agree on an Arbitrator within seven (7) days of delivery of the demand for
arbitration (“Demand”) (or such other time period as the parties may agree), the
Arbitration Administrator will select an independent Arbitrator.
 
(d)  Unless otherwise mutually agreed to by the parties, the place of
arbitration shall be San Jose, California.
 
(e)  The Federal Arbitration Act shall govern the arbitrability of all
Disputes.  The Federal Rules of Civil Procedure and the Federal Rules of
Evidence (the “Federal Rules”), to the extent not inconsistent with this
Agreement or the Comprehensive Arbitration Rules and Procedures of JAMS, govern
the conduct of the arbitration.  To the extent that the Federal Arbitration Act
and Federal Rules and the Comprehensive Arbitration Rules and Procedures of JAMS
do not provide an applicable procedure, California law shall govern the
procedures for arbitration and enforcement of an award, and then only to the
extent not inconsistent with the terms of this Section.  Disputes between the
parties shall be subject to arbitration notwithstanding that a party to this
Agreement is also a party to a pending court action or special proceeding with a
third party, arising out of the same transaction or series of related
transactions and there is a possibility of conflicting rulings on a common issue
of law or fact.
 
(f)  Unless otherwise mutually agreed to by the parties, each party shall allow
and participate in discovery as follows:
 
(i)  Non-Expert Discovery.  Each party may (1) conduct three (3) non-expert
depositions of no more than five (5) hours of testimony each, with any deponents
employed by any party to appear for deposition in San Jose, California; (2)
propound a single set of requests for production of documents containing no more
than twenty (20) individual requests; (3) propound up to twenty written
interrogatories; and (4) propound up to ten (10) requests for admission.
 
(ii)  Expert Discovery. Each party may select a witness who is retained or
specially employed to provide  expert testimony and an additional expert witness
to testify with respect to damages issues, if any. The parties shall exchange
expert reports and documents under the same requirements as Federal Rules of
Civil Procedure 26(a)(2) &(4).
 
(iii)           Additional Discovery.  The Arbitrator may, on application by
either party, authorize additional discovery only if deemed essential to avoid
injustice.  In the event that remote witnesses might otherwise be unable to
attend the arbitration, arrangements shall be made to allow their live testimony
by video conference during the arbitration hearing.
 
(g)  The Arbitrator shall render an award within six (6) months after the date
of appointment, unless the parties agree to extend such time. The award shall be
accompanied by a written opinion setting forth the findings of fact and
conclusions of law.  The Arbitrator shall have authority to award compensatory
damages only, and shall not award any punitive, exemplary, or multiple
damages.  The award (subject to clarification or correction by the arbitrator as
allowed by statute and/or the Federal Rules and/or the Comprehensive Arbitration
Rules and Procedures of JAMS) shall be final and binding upon the parties,
subject solely to the review procedures provided in this Section.
 
(h)  Either party may seek arbitral review of the award pursuant to the JAMS
Optional Arbitration Appeal Procedure.  Arbitral review may be had as to any
element of the award as allowed by the JAMS Optional Arbitration Appeal
Procedure.
 
(i)  This Agreement’s arbitration provisions are to be performed in San Jose,
California.  Except for actions for injunctive or other equitable relief (which
may be brought in any court of competent jurisdiction), any judicial proceeding
arising out of or relating to this Agreement or the relationship of the parties,
including without limitation any proceeding to enforce this Section or to review
or confirm the award in arbitration, shall be brought exclusively in a court of
competent jurisdiction in the county of Santa Clara, California (the “Enforcing
Court”).  Any judgment of the Enforcing Court may be enforced any court of
competent jurisdiction.  By execution and delivery of this Agreement, each party
accepts the jurisdiction of the Enforcing Court.
 

12

--------------------------------------------------------------------------------



(j)  Each party shall pay their own expenses in connection with the resolution
of Disputes pursuant to this Section, including attorneys’ fees.
 
(k)  Notwithstanding anything contained in this Section to the contrary, in the
event of any Dispute, prior to referring such Dispute to arbitration pursuant to
Subsection (b) of this Section, Customer and Flextronics shall attempt in good
faith to resolve any and all controversies or claims relating to such Disputes
promptly by negotiation commencing within ten (10) calendar days of the written
notice of such Disputes by either party, including referring such matter to
Customer’s then-current President and Flextronics’s then current executive in
charge of manufacturing operations in the region in which the primary activities
of this Agreement are performed by Flextronics.  The representatives of the
parties shall meet at a mutually acceptable time and place and thereafter as
often as they reasonably deem necessary to exchange relevant information and to
attempt to resolve the Dispute for a period of four (4) weeks.  In the event
that the parties are unable to resolve such Dispute pursuant to this Subsection
(k), the provisions of Subsections (a) through (j) of this Section, inclusive,
as well as Subsections (l), (m) and (n) of this Section shall apply.
 
(l)  The parties agree that the existence, conduct and content of any
arbitration pursuant to this Section shall be kept confidential and no party
shall disclose to any person any information about such arbitration, except (i)
as may be required by law or by any governmental authority or for financial
reporting purposes in each party’s financial statements, or (ii) solely with
respect to the existence of the arbitration, to Flextronics’s suppliers or
Customer’s suppliers who need to know such information for carrying out the
activities related to this Agreement, or to Customer’s customers who need to
know such information because the orders such customers have placed with
Customer are directly affected by such arbitration.
 
(m)  IN THE EVENT OF ANY DISPUTE BETWEEN THE PARTIES, WHETHER IT RESULTS IN
PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR IN ARBITRATION, THE PARTIES
HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH
COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND AGREE THAT ANY AND ALL MATTERS
SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT A JURY TO THE FULLEST EXTENT
PERMISSIBLE UNDER APPLICABLE LAW.
 
(n)  In the event of any lawsuit between the parties arising out of or related
to this Agreement, the parties agree to prepare and to timely file in the
applicable court a mutual consent to waive any statutory or other requirements
for a trial by jury.
 
10.19.  Even-Handed Construction.  The terms and conditions as set forth in this
Agreement have been arrived at after mutual negotiation, and it is the intention
of the parties that its terms and conditions not be construed against any party
merely because it was prepared by one of the parties.
 
10.20.  Controlling Language.  This Agreement is in English only, which language
shall be controlling in all respects. All documents exchanged under this
Agreement shall be in English.
 
10.21.  Controlling Law.  This Agreement shall be governed and construed in all
respects in accordance with the domestic laws and regulations of the State of
California, without regard to its conflicts of laws provisions; except to the
extent there may be any conflict between the law of the State of California and
the Incoterms of the International Chamber of Commerce, 2000 edition, in which
case the Incoterms shall be controlling.  The parties specifically agree that
the 1980 United Nations Convention on Contracts for the International Sale of
Goods, as may be amended from time to time, shall not apply to this Agreement. 
The parties further acknowledge and confirm that the selection of the governing
law is a material term of this Agreement.
 
10.22.  Counterparts.  This Agreement may be executed in counterparts.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their duly authorized representatives as of the Effective Date.
 
CUSTOMER:                                                                                     FLEXTRONICS:

 
 
By:                                                                   
By:                                                                
 
Title:                                                                Title:                                                                
 

13

--------------------------------------------------------------------------------



Exhibit 1
 
Definitions
[*CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT IS
INDICATED WITHIN THIS EXHIBIT BY THE USE OF THE FOLLOWING (**)]


“Affected Inventory Costs”
shall mean: (i) (**) of the Cost of all affected Inventory and Special Inventory
in Flextronics’s possession and not returnable to the vendor or reasonably
usable for other customers, whether in raw form or work in process, less the
salvage value thereof, (ii) (**)of the Cost of all affected Inventory and
Special Inventory on order and not cancelable, (iii) any reasonable vendor
cancellation charges incurred with respect to the affected Inventory and Special
Inventory accepted for cancellation or return by the vendor, (iv) the then
current fees for any affected Product, and (v) expenses reasonably incurred by
Flextronics related to labor and equipment specifically put in place to support
the purchase orders and forecasts that are affected by such reschedule or
cancellation (as applicable).
“Affiliate”
shall mean, with respect to a party, a corporation, partnership or other entity
controlling, controlled by or under common control with such party, but only so
long as such control continues to exist.  For purposes of this definition,
“control” means ownership, directly or indirectly, of at least fifty percent
(50%) of the voting rights in such entity (or, in the case of a noncorporate
entity, equivalent rights).
“Approved Vendor List” or “AVL”
shall mean the list of suppliers currently approved to provide the Materials
specified in the bill of materials for a Product.
“Confidential Information”
shall mean (a) the terms of this Agreement and all information concerning the
unit number and fees for Products and Inventory/Special Inventory, (b) the
Specifications and (c) any other information that is marked “Confidential” or
the like or, if delivered verbally, confirmed in writing to be “Confidential”
within 30 days of the initial disclosure, or provided under circumstances
reasonably indicating it is confidential.  Confidential Information does not
include information that (i) the receiving party can prove it already knew at
the time of receipt from the disclosing party; or (ii) has come into the public
domain without breach of confidence by the receiving party; (iii) was received
from a third party without restrictions on its use; (iv) the receiving party can
prove it independently developed without use of or reference to the disclosing
party's data or information; or (v) the disclosing party agrees in writing is
free of such restrictions.
“Cost”
shall mean the cost represented on the bill of materials supporting the most
current fees for Products at the time of cancellation, expiration or
termination, as applicable.
“Customer Controlled Materials”
shall mean those Materials provided by Customer or by suppliers with whom
Customer has a commercial contractual or non-contractual relationship.
“Customer Controlled Materials
  Terms”
shall mean the terms and conditions that Customer has negotiated with its
suppliers for the purchase of Customer Controlled Materials that Customer
directs Flextronics to purchase.
“Customer Indemnitees”
shall have the meaning set forth in Section 9.1.


14

--------------------------------------------------------------------------------





“Damages”
shall have the meaning set forth in Section 9.1.
“Disputes”
shall have the meaning set forth in Section 10.15(a)
“Economic Order Inventory”
shall mean Materials purchased in quantities, above the required amount for
purchase orders, in order to achieve price targets for such Materials.
“Engineering Change Order” or “ECO”
shall have the meaning set forth in Section 2.2.
“Engineering Change Request” or “ECR”
shall have the meaning set forth in Section 2.2.
“Environmental Regulations”
Shall mean any hazardous substance content laws and regulations including,
without limitation, those related to the EU Directive 2002/95/EC about the
Restriction of Use of Hazardous Substances (RoHS).
“Fee List”
shall have the meaning set forth in Section 3.4.
“Flexibility Table”
shall have the meaning set forth in Section 5.2.
“Flextronics Indemnitee”
shall have the meaning set forth in Section 9.2.
“Force Majeure”
shall have the meaning set forth in Section 10.12.
“Inventory”
shall mean any Materials that are used to manufacture Products that are ordered
pursuant to a purchase order from Customer.
“Lead Time(s)”
shall mean the Materials Procurement Lead Time plus the manufacturing cycle time
required from the delivery of the Materials at Flextronics’s facility to the
completion of the manufacture, assembly and test processes.
“Long Lead Time Materials”
shall mean Materials with Lead Times exceeding the period covered by the
accepted purchase orders for the Products.
“Materials”
shall mean components, parts and subassemblies that comprise the Product and
that appear on the bill of materials for the Product.
“Materials Procurement Lead Time”
shall mean with respect to any particular item of Materials, the longer of (a)
lead time to obtain such Materials as recorded on Flextronics’s MRP system or
(b) the actual lead time, if a supplier has increased the lead time but
Flextronics has not yet updated its MRP system.
“Minimum Order Inventory”
shall mean Materials purchased in excess of requirements for purchase orders
because of minimum lot sizes available from the supplier.
“Monthly Charges”
shall mean a finance carrying charge of (**) and a storage and handling charge
of (**), in each case of the Cost of the Inventory and/or Special Inventory
and/or of the fees for the Product affected by the reschedule or cancellation
(as applicable) per month until such Inventory and/or Special Inventory and/or
Product is returned to the vendor, used to manufacture Product or is otherwise
purchased by Customer.
“NCNR”
shall mean non-cancellable and non-returnable.
“Product”
shall have the meaning set forth in Section 2.1.


15

--------------------------------------------------------------------------------





“Production Materials”
shall mean Materials that are consumed in the production processes to
manufacture Products including without limitation, solder, epoxy, cleaner
solvent, labels, flux, and glue.  Production Materials do not include any such
production materials that have been specified by the Customer or any Customer
Controlled Materials.
“Special Inventory”
shall mean any Long Lead Time Materials and/or Minimum Order Inventory and/or
Economic Order Inventory.
“Specifications”
shall have the meaning set forth in Section 2.1.
“Work”
shall have the meaning set forth in Section 2.1.



 

16

--------------------------------------------------------------------------------



EXHIBIT 2.1
 
SPECIFICATIONS
 
Incorporated by reference only
 

17

--------------------------------------------------------------------------------



EXHIBIT 2.3
 
CONSIGNED EQUIPMENT
 
Incorporated by reference only
 

18

--------------------------------------------------------------------------------





 
EXHIBIT 3.4
 
FEES LIST
 
[*CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT IS
INDICATED WITHIN THIS EXHIBIT BY THE USE OF THE FOLLOWING (**)]


 


 
Cost Model
   
Rates
              ( **)     ( **)%   ( **)   $ ( **)   ( **)   $ ( **)   ( **)     (
**)%   ( **)     ( **)%



 
(**)
 


 


 

19

--------------------------------------------------------------------------------





 
EXHIBIT 5.2
 
FLEXIBILITY TABLES
 
[*CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT IS
INDICATED WITHIN THIS EXHIBIT BY THE USE OF THE FOLLOWING (**)]


 
200mm Base Systems:
 
Maximum Allowable Variance From Accepted Purchase Order Quantities/Shipment
Dates
 
Run rate per quarter
     
# of days before
Shipment Date
on Purchase Order
<(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
>(**)
Allowable
Quantity
Increases and Decreases
Maximum
Reschedule
Quantity
Maximum
Reschedule
Period
(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)
(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)
(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**) days
(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)days
>(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)days





300mm Base Systems:
 
Maximum Allowable Variance From Accepted Purchase Order Quantities/Shipment
Dates
 
Run rate per quarter
     
# of days before
Shipment Date
on Purchase Order
<(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
>(**)
Allowable
Quantity
Increases and Decreases
Maximum
Reschedule
Quantity
Maximum
Reschedule
Period
(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)
(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)
(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)days


      
                  pa-1199494              
    

20

--------------------------------------------------------------------------------





(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)days
>(**)
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
(**)%
(**)%
(**)days





Special Systems:


Maximum Allowable Variance From Accepted Purchase Order Quantities/Shipment
Dates
 
Run rate per quarter
     
# of days before
Shipment Date
on Purchase Order
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
>(**)
 
Allowable
Quantity
Increases and Decreases
Maximum
Reschedule
Quantity
Maximum
Reschedule
Period
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
 
(**)%
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
 
(**)%
(**)%
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
 
(**)%
(**)%
(**)days
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
 
(**)%
(**)%
(**) days
>(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)
(**)%
 
(**)%
(**)%
(**) days





Other Products:


Maximum Allowable Variance From Accepted Purchase Order Quantities/Shipment
Dates
# of days before
Shipment Date
on Purchase Order
Allowable
Quantity
Increases and Decreases
Maximum
Reschedule
Quantity
Maximum
Reschedule
Period
(**)
(**)%
(**)%
(**)
(**)
(**)%
(**)%
(**)
(**)
(**)%
(**)%
(**) days
(**)
(**)%
(**)%
(**) days






21

--------------------------------------------------------------------------------






